UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the period ending August 2016 Commission File Number:0-28542 ICTS INTERNATIONAL N.V. (Translation of registrant’s name into English) Walaardt Sacréstraat 425-4, 1chiphol-Oost, The Netherlands (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS On or about August 3, 2nternational, N.V. (the “Company”) began distributing to shareholders of record as of the close of business on August 1, 2016, a Proxy Statement, Power of Attorney and Proxy Card for the Company’s Annual Meeting of Shareholders scheduled to be held on September 6, 2016 (the “Meeting”). Attached hereto and incorporated by reference herein are the Company’s Proxy Statement and Power of Attorney and Proxy Card for the Meeting. Exhibits Exhibit No. Description Proxy Statement for the Annual Meeting of Shareholders. Power of Attorney and Proxy Card for the Meeting of Shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICTS INTERNATIONAL N.V. By: /s/Ran Langer Ran Langer, Managing Director Dated: August 1, 2016
